                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO
                           CIVIL ACTION NO. 4:17CV-P37-JHM

GAYLON LEE BETAR                                                                        PLAINTIFF

v.

ADVANCE CORRECTIONAL et al.                                                         DEFENDANTS

                                  MEMORANDUM OPINION

       Plaintiff Gaylon Lee Betar filed the instant pro se complaint under 42 U.S.C. § 1983.

Upon initial review of the complaint pursuant to 28 U.S.C. § 1915A, the Court allowed

Plaintiff’s claims under the Fourteenth Amendment regarding the conditions of his confinement

and denial of medical treatment to proceed against Defendants Jodie Smith and Matthew

Johnson in their individual capacities. Defendants filed a motion to dismiss, or in the alternative,

motion for summary judgment based on Plaintiff’s failure to exhaust available administrative

remedies. By Memorandum and Order entered January 18, 2019, the Court denied Defendants’

motion to dismiss and determined that it would treat the motion as one for summary judgment

under Fed. R. Civ. P. 56 (DN 52). The Court ordered Plaintiff to file a response to the motion

for summary judgment, along with any supporting materials, within 30 days. Further, the Court

warned Plaintiff that failure to file a response within the time allotted would result in dismissal of

the action.

       More than 30 days have passed since that date, and Plaintiff has failed to file a response

or to take any other action in this case. Further, the docket sheet shows that Plaintiff has taken

no action in this case in over seven months. Upon filing the instant action, Plaintiff assumed the

responsibility to actively litigate his claims. Federal Rule of Civil Procedure 41(b) permits the

Court to dismiss the action “[i]f the plaintiff fails to prosecute or to comply with these rules or a
court order.” Although federal courts afford pro se litigants some leniency on matters that

require legal sophistication, such as formal pleading rules, the same policy does not support

leniency from court deadlines and other procedures readily understood by laypersons,

particularly where there is a pattern of delay or failure to pursue a case. See Jourdan v. Jabe,

951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient treatment of pro se litigants has limits. Where,

for example, a pro se litigant fails to comply with an easily understood court-imposed deadline,

there is no basis for treating that party more generously than a represented litigant.” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan, 951 F.2d at 110). Courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962).

        Upon review, the Court finds that Plaintiff’s failure to comply with the Court’s Order and

failure to take any action in this case for more than seven months shows a pattern of failure to

pursue his case. Therefore, by separate Order, the Court will dismiss the instant action.

Date:    February 26, 2019




cc:     Plaintiff, pro se
        Counsel of record
4414.010




                                                 2
